Title: From Thomas Jefferson to Richard Henry Lee, 30 August 1778
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Monticello. Aug. 30. 1778

Your letters of June 16. and Aug. 10. came safely to hand. I am in great pain for the French fleet. Operations by land I have more confidence in. What are we to think of the handbill said to have been circulated by Mr. Mauduit and published in our papers as certified by your brother? Is it genuine? If they really are coming to their senses at last, and it should be proposed to treat of peace, will not the Newfoundland fisheries be worthy particular attention, to exclude them and all others from them except our tres grands et chers amies et alliees. Their great value to whatever nation possesses them is as a nursery for seamen. In the present very prosperous situation of our affairs I have thought it would be wise to endeavor to gain a regular and acknoleged access in every court in Europe, but most the Southern. The countries bordering on the Mediterranean I think will merit our earliest attention. They will be the important markets for our great commodities of fish (as Roman catholics) wheat, tobacco and rice. The two last commodities particularly may be vended in any quantities in Turkey. This power is moreover likely to be in our scale in the event of a general war. Emigrants too from the Mediterranean would be of much more value to our country in particular than from the more Northern countries. They bring with them a skill in agriculture and other arts better adapted to our climate. I beleive that had our country been peopled thence we should now have been farther advanced in rearing the several things which our country is capable of producing. To negotiate a general reception and on good terms for our capital commodities with these powers and to deduce from thence a number of settlers I think would be of great and immediate value. I have been led the more to think of this from frequent conversations with Mazzei, whom you know well, and who is well acquainted with all those countries. Do you not think he might be  usefully emploied thither to act in conjunction with Mr. W. Lee wherever he should be? His connections in Tuscany are good, his acquaintance with capital men there, in Rome, and Naples great. He also resided some years in Constantinople where he contracted a knolege of the customs of the country, the mode of doing business there and of some respectable characters which might perhaps render him more able to be useful to us than many others. To some of these places perhaps your brother would not chuse to go. I beleive he would be particularly active in procuring emigrants which I own is with me almost as great an object as trade. Our own country wants nothing but skilful labourers to raise with success, wine, oil and silk. From the Levant and Archipelago we might hope to have introduced together with the people many useful plants, esculant, medicinal and for manufacture, and arts useful tho’ as yet unknown to us. If his integrity did not of itself ensure his zeal; his real and pure principles of republicanism would do it. He is a good oeconomist, besides and would render the agency but little expensive, as I imagine he might make such a tour and return within the year. He must be very unsuccessful indeed should he procure us no benefit which would compensate to us the expence of a few hundred pounds. Perhaps it might be well to render the powers of such an agent subordinate to our principal commissioners, and to authorize them to direct the plan of his proceedings ex re natâ. Having no news to write you I scribble these thoughts for your consideration. Perhaps in your station you may mould them into something for the public good. I am Dear Sir Your friend & servt.,

Th: Jefferson

